 

--------------------------------------------------------------------------------

Exhibit 10.4
 
*AGREEMENT PREVIOUSLY FILED*
*RE-FILED TO INCLUDE ALL EXHIBITS, SCHEDULES, AND ATTACHMENTS*
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (as amended from time to time, this
“Agreement”) is entered into as of the 3rd day of April, 2006, by and between
COVENANT TRANSPORT, INC., a Tennessee corporation (“Seller”); and CT CHATTANOOGA
TN, LLC, a Delaware limited liability company (the “Buyer”).


RECITALS


A.           Seller holds title to the Property (as hereinafter defined).


B.           Buyer desires to purchase the Property (as hereinafter defined) for
the price defined herein, and lease the Property (as hereinafter defined) back
to Seller, as tenant, and upon the terms hereinafter set forth.


Now, therefore, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties, intending to be legally
bound, agree as follows:


1.           Sale of Property.  Seller agrees to sell the property located in
Tennessee identified on Exhibit A (the “Property”) to Buyer, and Buyer agrees to
purchase from Seller the Property, all on the terms and conditions set forth
herein, including the following rights:
 
     (a)           Fee simple title in and to the parcel of real property (the
land constituting such parcel being the “Land”), as more particularly described
on Exhibit A attached hereto, together with all easements, rights-of-way, and
privileges appurtenant thereto and all buildings and improvements situated
thereon (collectively, the “Improvements” and such parcel, including the Land
and Improvements shall be called the “Parcel”);
 
     (b)           All right, title and interest of Seller in and to the
lighting, electrical, mechanical, plumbing and heating, ventilation and air
conditioning systems permanently affixed to and used in connection with the Land
and the Improvements, including all elevators, pipings, conduits, ducts,
partitions, boilers, compressors and furnaces, and all other fixtures (the
“Fixtures”) attached or appurtenant to the Land in such a manner as to
constitute real estate under applicable state law; and
 
     (c)           Seller’s copies of all original and supplemental surveys,
structural and engineering reports, geo-technical reports, plans,
specifications, operating manuals, warranties and guarantees covering the
Improvements and the Fixtures that are currently in the possession of Seller, or
its subsidiaries; and Seller’s right, title and interest in all such assignable
agreements, and any assignable licenses or permits relating to the ownership or
operation of the Property (except those required to be maintained by Seller or
its subsidiary for the continued operations of its business at the Property).


2.           Price.  The purchase price to be paid by Buyer to Seller for the
Property (the “Purchase Price”) shall be $30,000,000.  Subject to the terms and
conditions set forth in this Agreement, the Purchase Price, less any prorations
to be credited to Buyer, plus any prorations to be credited to Seller, shall be
paid in immediately available funds at Closing.



--------------------------------------------------------------------------------


3.           Seller’s Deliveries; Third Party Reports.  Seller has provided to
Buyer the materials listed on Schedule 1 attached to this Agreement (which,
together with all other information and materials relating to the Parcel that is
supplied to Buyer by Seller or any of its subsidiaries or at Seller’s expense,
are hereinafter referred to as the “Seller Information”).  Seller has ordered a
new owner’s title insurance commitment (the “Commitment”) in the name of Buyer
from First American Title Insurance Company with respect to the Property and an
updated ALTA as-built survey for the Parcel (the “New Survey”).  If the
transaction described in this Agreement is not consummated for any reason, Buyer
shall deliver to Seller all Seller Information in Buyer’s possession.


4.           Inspection Period.  Buyer shall have until, but no later than, the
Date of Closing, as defined below (the “Inspection Period”) to conduct in regard
to the Parcel such tests, feasibility studies, surveys, inspections and reviews
of the due diligence materials provided by Seller as Buyer chooses to conduct,
and to review title, survey and environmental matters.  Buyer shall notify
Seller in writing as to the date on which Closing will take place (the “Date of
Closing”), which date shall be no later than April 3, 2006.  In the event that
Buyer disapproves of any matters affecting the Parcel in accordance with the
terms hereof, and Seller does not commit to resolve the same to Buyer’s
satisfaction, Buyer may terminate this Agreement by submitting written notice of
termination to Seller on or before the Date of Closing.


5.           Closing.  The closing of the sale of the Property (the “Closing”)
shall be held, subject to the fulfillment of all conditions to Buyer’
obligations to close or waiver thereof by Buyer, on the Date of Closing.  At
Closing, Seller shall execute and deliver to First American Title Insurance
Company, 6142 Shallowford Road, Suite 104, Chattanooga, Tennessee 37421, Attn: 
Kelly Komorowski (“Escrow Agent”) or to Buyer’ counsel, the following with
respect to each Parcel:
 
  (a)           A warranty deed in customary form for the jurisdiction in which
such Parcel is located conveying good and marketable fee simple title to the
Land and the Improvements to Buyer, and, if the related Property includes any
personal property, a bill of sale and assignment conveying good and marketable
title to all such personal property, in each case free and clear of all liens,
charges, encumbrances, easements, covenants and restrictions except for (i)
unpaid taxes not yet due and payable, (ii) matters shown on the surveys provided
to Buyer, unless Buyer has objected thereto as set forth in this Agreement, and
(iii) matters of record, unless Buyer has objected thereto as set forth in this
Agreement;
 
  (b)           copies of all surveys, plans, specifications, structural and
engineering reports, manuals, warranties and guarantees described in paragraph
1(c) to the extent in Seller’s, or Seller’s subsidiary’s, possession;
 
  (c)           A fully executed original counterpart of a lease substantially
in the form attached hereto as Exhibit B (the “Lease”) and a memorandum of lease
in recordable form, and a lease guaranty in the form attached hereto as Exhibit
C (the “Lease Guaranty”), duly executed by Seller’s parent, Covenant Transport,
Inc., a Nevada corporation (the “Lease Guarantor”);


2

--------------------------------------------------------------------------------


(d)           An affidavit stating that Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986;


(e)           Any customary affidavits reasonably required by the title
insurance company to issue its title policy(ies) to Buyer;


(f)           All other documents affecting title to and possession of the
Property and necessary to transfer or assign the same to Buyer, free and clear
of all liens, security interests, charges and encumbrances, except the Permitted
Exceptions (as defined in Paragraph 9);


(g)           A copy of a resolution for Seller authorizing the sale and
leaseback of the Property in accordance with the terms of this Agreement, and
further authorizing the execution of all closing documents and the performance
of all other acts necessary to close the sale and leaseback of the Property in
accordance with the terms of this Agreement, and a copy of a resolution of Lease
Guarantor authorizing the execution, delivery and performance of the Lease
Guaranty;


(h)           A secretary’s certificate relating to incumbency and
organizational documents for Seller and Lease Guarantor;


(i)           A copy of the certificate of occupancy or legal equivalent thereof
for the Parcel;


(j)           Insurance certificates as required under the Lease for the Parcel;


(k)           An opinion of counsel for Seller and Lease Guarantor covering such
matters as Buyer may reasonably request; and


(l)           Other documents and certificates reasonably requested by Buyer.


In addition, Buyer’s obligation hereunder to purchase the Property shall be
conditioned on the receipt by Buyer of the following, each of which shall be in
form and substance satisfactory to Buyer:


(a)           An appraisal for the Parcel that meets the requirements of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989 and which
shows that the fair market value of the Parcel is not less than the Purchase
Price therefor, plus any transaction costs funded by Buyer;


(b)           A Phase I Environmental Assessment for the Parcel and, if
recommended in such Phase I Environmental Assessment, a Phase II Environmental
Assessment by an environmental services firm satisfactory to Buyer; and


(c)           A property condition report for the Parcel conducted by an
engineering firm satisfactory to Buyer.


3

--------------------------------------------------------------------------------


At Closing, Buyer shall execute and/or deliver to Seller (i) an original of the
Lease and the memorandum of Lease, (ii) a transfer tax declaration (or similar
instruments as may be required by law), (iii) the Purchase Price for such
Parcel, and (iv) any other document or instrument reasonably required by Seller.


Seller shall pay 100% of the cost of all recordation, transfer and intangible
taxes imposed on the warranty deed for the Property and the Lease and the cost
of recording any title curative documents, including, without limitation,
satisfactions of deeds to secure debt, mortgages and deeds of trust, and
financing statement terminations.  At Closing, Seller shall pay for (i) Buyer’s
owner’s title insurance premium (including all endorsements requested by Buyer
that are legally available in the related jurisdiction) for the policy issued
pursuant to the Commitment, and title search costs, (ii) the cost of the New
Survey, (iii) the cost of the environmental audits, the appraisal and the
property condition report conducted on behalf of Buyer for the Parcel, (iv) all
costs and fees of the Escrow Agent, and (v) Seller’s legal expenses.  Buyer
shall be responsible for its own legal expenses incurred in connection with the
Closing.  The Closing and delivery of all such documents shall take place as
shall be mutually agreeable to the parties.  Seller agrees to deliver possession
of the Parcel to Buyer on the Date of Closing, subject only to rights of Seller,
as tenant, under the Lease.


6.           Lease.  The Parcel shall be leased to Seller under a net lease in
form substantially identical to that attached hereto as Exhibit B.


7.           Termination.  If Closing does not occur on or before the Date of
Closing, time being of the essence, and (i) all of the conditions precedent to
Buyer’ obligation to close set forth in this Agreement have been satisfied and
(ii) Seller is not in breach of any of its obligations to Buyer contained in
this Agreement, Seller may terminate this Agreement upon written notice to
Buyer.


8.           Income and Expenses of the Property.  Through the Date of Closing,
Seller shall pay when due any payments of principal and interest secured by any
liens or encumbrances on the Property.  Seller shall be responsible for all
expenses of the Property, and shall be entitled to all income from the Property,
attributable to the period prior to Closing.  Seller agrees that all expenses
related to the Property or otherwise accrued for the period prior to the Date of
Closing shall be paid in full by Seller when due.


Seller shall indemnify, defend and hold Buyer harmless from and against any
costs, expenses, penalties or damages, including reasonable attorneys’ fees,
resulting from any failure by Seller to timely pay or cause to be paid any of
the items described in this paragraph 8 that are attributable to the period on
or before the Date of Closing.


9.           Title Examination; Title Defects.  The matters listed on Schedule 2
attached hereto are “Permitted Exceptions.”  From the date of this Agreement
(the “Effective Date”) Seller shall not consent to, or permit to exist, any
encumbrances, easements or other restrictions to be placed on or granted with
respect to the Parcel, other than any matters consented to by Buyer in writing
and the Permitted Exceptions, without the prior written consent of Buyer (such
encumbrances prohibited hereby being “Seller Encumbrances”).


4

--------------------------------------------------------------------------------


The title exceptions set forth in the Commitment for the Parcel shall reflect
only the Permitted Exceptions and any title matters consented to in writing by
Buyer.  The Commitment shall include such endorsements as may be reasonably
requested by Buyer and that are available in the applicable
jurisdiction.  Seller shall have obtained the commitment of the title company to
insure the so-called “gap period” at Closing. Seller shall be responsible for
satisfying all the requirements of the Commitment on or before the Date of
Closing.


At any time before Closing, Buyer may notify Seller of any Seller Encumbrance or
other additional title matter affecting the Parcel that Buyer is purchasing that
is not a Permitted Exception or any matter shown on the survey of the Parcel, in
each case that is not acceptable to Buyer (such being a "Title Defect").  Seller
shall have up to ten (10) business days after receipt of such notice to cure
such Title Defect or to provide evidence reasonably satisfactory to Buyer that
such Title Defect will be cured or "insured over" at Closing, or to provide
notice to Buyer that Seller will not cure such Title Defect.  If requested by
Seller, the Closing shall be extended for up to ten (10) business days in order
to permit Seller sufficient time to remove such Title Defect.  If Seller fails
or refuses to cure such Title Defect or to provide such evidence within the cure
period described above, then Buyer may terminate this Agreement upon written
notice to Seller of its election to so terminate.


10.           Environmental Defects; Property Condition Defects.  In the event
that Buyer discovers any contamination or pollution on the Parcel or any
violation of any environmental law, or any noncompliance by Seller or its
affiliates with any recommendations set out in the environmental audits
conducted on behalf of Buyer by an environmental firm selected by Buyer (the
“Environmental Reports”), or any other condition or circumstance not acceptable
to Buyer with respect to the environmental condition of the Parcel (each such
defect or item of noncompliance being an "Environmental Defect"), then Buyer may
terminate this Agreement upon written notice to Seller of its election to so
terminate.  In the event that Buyer discovers any deferred maintenance or other
unsatisfactory condition with respect to the Parcel (each such item, a
“Condition Defect”), Buyer may notify Seller thereof and Seller shall have up to
ten (10) business days after receipt of such notice to cure such Condition
Defect or to provide evidence reasonably satisfactory to Buyer that such
Condition Defect will be cured in a time frame and in a manner reasonably
satisfactory to Buyer, or to provide notice to Buyer that Seller will not cure
such Condition Defect.  If requested by Seller, the Closing shall be extended
for up to ten (10) business days in order to permit Seller sufficient time to
cure such Condition Defect.  If Seller fails or refuses to cure such Condition
Defect or to provide such evidence within the cure period described above, then
Buyer may terminate this Agreement upon written notice to Seller of its election
to so terminate.


11.           Inspections.  Buyer and its representatives shall have the right
from and after the Effective Date to enter upon the Property during Seller’s
normal business hours for the purpose of conducting such inspections, tests and
investigations of the Property as it may desire.  Notwithstanding the foregoing,
Buyer (a) shall not unreasonably interfere with, interrupt or disrupt the
operation of Seller’s business on the Property, (b) shall not cause any
construction, mechanic’s or materialman’s liens or other liens to attach to the
Property or any portion thereof by reason of the performance of any work or the
purchase of any materials by Buyer or any other party in connection with the
studies or tests conducted on the Property, (c) shall give Seller not less than
24 hours notice prior to entry onto the Property by Buyer (unless such notice is
waived by Seller) or any other party directed by Buyer and shall permit Seller
to have a representative present during all investigations and inspections
conducted with respect to the Property, and (d) shall take all reasonable
actions to ensure that all actions taken in connection with the investigations
and inspections of the Property, and all equipment, materials and substances
generated, used or brought onto the Property pose no threat to the safety of
persons or the environment and cause no material damage to the Property, Seller
or other persons.  Buyer agrees to indemnify and hold Seller harmless from and
against any liens, claims, actions, charges, damages, expenses (including,
without limitation, reasonable attorneys’ fees and court costs) and liabilities
incurred through, and agrees to make any repairs to the Property arising out of
damage resulting from (and Seller agrees to provide Buyer and its agent,
contractors and representative access to the Property to make such repairs), the
exercise by Buyer and its agents, contractors, or representatives, of the
privilege granted in this paragraph, except to the extent attributable to
Seller’s, or Seller’s affiliate’s, gross negligence or willful
misconduct.  Seller agrees to promptly notify Buyer of any such claim or
potential claim, and agrees that Buyer shall have the right to control the
defense of any such claim.  The obligations under this paragraph 11 shall
survive termination of this Agreement.


5

--------------------------------------------------------------------------------


12.           Broker’s/Advisor’s Fees.  Seller represents and warrants to Buyer,
and Buyer represents and warrants to Seller, that no brokers' or real estate
commissions or similar fees will be due as a result of Seller’s or Buyer’s, as
the case may be, retention of, or obligation to, any broker or agent in
connection with Closing the sale of the Property.  Each party agrees to
indemnify the other against any cost and expense (including reasonable
attorneys' fees) incurred by the other as a result of the untruthfulness or
inaccuracy of the foregoing representation.


13.           Representations, Warranties by Seller.  Seller represents to Buyer
that:


(a)           Seller has all requisite power and authority to execute this
Agreement, the Lease, the Closing Documents listed in paragraph 5 and all other
documents required to be delivered by Seller, and to assume and perform all of
its obligations under this Agreement, the Lease and such Closing Documents.  The
execution of this Agreement and the Lease by Seller, and the performance by
Seller of its obligations hereunder and thereunder, do not require the consent
of any third party, including any governmental authority.


(b)           The execution and delivery of this Agreement and the Lease, and
the performance by Seller of its obligations hereunder and thereunder, have been
duly authorized by such corporate action as may be required, and the execution
and delivery of this Agreement and the Lease, and the sale and leaseback of the
Property do not and will not violate, or create a lien pursuant to, the
organizational documents of Seller, any judgment, order, agreement, indenture or
contract to which Seller is a party, or any law, ordinance, rule or regulation
applicable to Seller, or by which Seller is bound.  Upon execution by Seller,
this Agreement, the Lease and the other documents and agreements to be executed
by Seller in connection with the transactions contemplated by this Agreement,
shall constitute the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, subject to general
equitable principles and to applicable bankruptcy, insolvency, reorganization
and similar laws affecting the enforcement of creditors’ rights generally.
 
(c)           Seller is a corporation duly organized, validly existing and in
good standing under the laws of Tennessee.  Seller has full power and authority
to own, sell and lease the Property and enter into this Agreement and the Lease.


6

--------------------------------------------------------------------------------


(d)           There will be no leasing commissions payable with respect to the
Lease.


(e)           There shall be no service, maintenance, property management,
leasing or other contracts affecting the Property in existence as of the Date of
Closing to which either Buyer or the Property shall be bound or be subject after
the Closing, except for those that have been disclosed in writing by Seller to
Buyer and (i) which will be the obligations of Seller, as tenant under the Lease
(and not obligations of Buyer), and (ii) which are terminable by Buyer without
penalty or cost on no more than thirty (30) days’ notice.  Neither Seller nor
the Property is subject to any obligation or agreement, including any right of
first refusal, which could prevent Seller from completing the sale of the
Property to Buyer under this Agreement.


(f)           There is no action, suit, proceeding, litigation, administrative
agency action, condemnation proceeding or proceeding of any kind pending or, to
Seller’s knowledge, threatened against Seller affecting or questioning Seller’s
title to, right to sell or use, maintenance or operation of the Property,
including any requests for public dedication, nor does Seller know of any basis
for any such action.  Seller has received no written notice from any
governmental agency of any violation by Seller of any law, rule or regulation
with respect to Seller’s ownership, use, occupancy maintenance or operation of
the Property.


(g)           To Seller’s knowledge, (1) the Property does not contain any
“Hazardous Materials” (as defined below) in violation of any applicable
“Environmental Laws” (as defined below), (2) the Property is not subject to
federal, state or local regulations or liability because of the presence of
stored, leaked, spilled or disposed petroleum products, waste materials or
debris, underground storage tanks, “PCBs” or PCB items (as defined in 40 C.F.R.
§761.3), “asbestos” (as defined in 40 C.F.R. §763.63), or the past or present
accumulation, treatment, storage, disposal, spillage or leakage of any Hazardous
Materials; (3) no portion of the Land has been used for the disposal of
Hazardous Materials nor have any wetlands or tidal waters, as those terms are
defined in 33 C.F.R. §328.3 been filled in violation of any Environmental Laws;
and (4) no Hazardous Materials have been generated, treated, stored, recycled,
transported, released, discharged, emitted, disposed of or otherwise handled at,
on or under the Property except in de minimis quantities stored, used and
disposed of in accordance with applicable Environmental Laws.  Seller further
represents to Buyer that the Property shall be maintained in the condition
represented above through the Date of Closing.  As used in this paragraph 14(g),
the term “Hazardous Materials” shall mean any contaminant, oil, petroleum or
petroleum by-product, asbestos or asbestos-related products, hazardous wastes,
hazardous substances, hazardous materials, toxic substances, hazardous air
pollutants or toxic pollutants, as those terms are defined in Environmental
Laws;  the term “Environmental Laws” shall mean the Resource Conservation and
Recovery Act (42 U.S.C.A. §§6901 et seq.), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C.A. §§9601 et seq.),
the Hazardous Materials Transportation Act (42 U.S.C.A. §§1801 et seq.), the
Toxic Substances Control Act (15 U.S.C.A. §§2601 et seq.), the Clean Air Act (42
U.S.C.A. §§7401 et seq.), and the Clean Water Act (33 U.S.C.A. §§1251 et seq.),
any amendments thereto, and any regulations promulgated pursuant thereto, and
any other federal, state or local laws dealing with the environment, health or
safety related to the environment or any other state or local law, regulation or
ordinance relating to the foregoing matters.


7

--------------------------------------------------------------------------------


(h)           All buildings and improvements on the Land constituting a portion
of the Property fully conform with all applicable zoning ordinances and
regulations (as modified by any “special exceptions” or “special use permits” or
the like), building, health, fire and safety codes and restrictions and other
laws, ordinances, rules and regulations except to a de minimis extent not
materially and adversely affecting the use, occupancy, maintenance, ownership,
marketability, operation, value or mortgageability of the Property, and are
located entirely within the boundaries of the Land.


(i)           No assessments or charges for any public improvements have been
made against the Property which remain unpaid, except as may be shown in the
title commitment for the Property, and Seller has no knowledge of any plans for
improvements which might give rise to a special assessment.


Seller hereby agrees that the truthfulness of each of the foregoing
representations is a condition precedent to the performance by Buyer of its
obligations under this Agreement.  Upon the material breach by Seller of any
representation made in this Agreement or the failure to occur of any condition
to Buyer’s obligation to Close, and if Seller has failed to cure such breach or
condition within ten (10) business days of receipt of written notice of such
breach or condition from Buyer, Buyer may, at its option prior to the Date of
Closing, terminate this Agreement.


15.           Representations, Warranties by Buyer.  Buyer represents to Seller
that Buyer has all requisite power and authority to execute this Agreement and
the Lease, that the execution and delivery of this Agreement and the Lease, and
the performance by Buyer of its obligations hereunder and thereunder have been
duly authorized by such action as may be required, that no further action or
approval is required in order to constitute this Agreement as a binding and
enforceable obligation of Buyer, and that Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.


16.           Defaults.  Upon the breach by Seller of any of the representations
contained in this Agreement, or the default by Seller in the performance of any
other obligation of Seller set forth in this Agreement, and, in each case,
Seller has failed to cure such breach or default within ten (10) business days
after written notice from Buyer, Buyer may exercise all remedies available to
it, including any or all of the following: (a) Buyer may terminate this
Agreement by delivery of written notice to Seller; and (b) Buyer may institute
proceedings in any court of competent jurisdiction to specifically enforce the
performance by Seller of the terms of this Agreement.  In addition, Seller shall
be responsible for the payment of, or reimbursement of Buyer for, all reasonable
costs and expenses incurred by Buyer in connection with the transaction
contemplated by this Agreement, including all reasonable legal fees and
expenses, and all costs for the New Survey, the environmental audits of the
Parcel, the appraisal and the property condition report for the Parcel.


If Buyer defaults in the performance of any of its obligations under this
Agreement, Seller shall be entitled to receive and retain from Buyer copies of
all surveys, inspections, evaluations and other reports on the Property prepared
by or for Buyer and neither party shall have any other claim against the other.


8

--------------------------------------------------------------------------------


17.           Damage, Destruction and Eminent Domain.


 (a)           If, prior to the Date of Closing, the Parcel or any part thereof
is damaged or destroyed by fire, the elements or any other destructive force or
cause to the extent that repairing such damage or destruction is reasonably
estimated to cost Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) or
more, then, within a reasonable time of any such damage or destruction, Seller
shall give a written notice to Buyer specifying the insurance carrier's estimate
of the amount of insurance payable as the result of such damage or
destruction.  Within ten (10) business days after Buyer has received the written
notice described in the preceding sentence, Buyer may elect to terminate this
Agreement by delivery of written notice to Seller.  If Buyer elects to
consummate the purchase despite the damage or destruction, or if any lesser
damage or destruction has occurred, there shall be no reduction in or abatement
of the Purchase Price, and the parties shall treat such casualty damage as
having occurred during the term of the Lease.


 (b)           If, prior to the Date of Closing any judicial, administrative, or
other condemnation proceedings are instituted or threatened in which a taking of
the Parcel is proposed that exceeds Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) in value, including any consequential damages to the
Parcel, then within a reasonable time of receipt by it or notice of the
institution of any judicial, administrative, or other condemnation proceedings
involving the Parcel, Seller shall give a written notice to Buyer.  Within ten
(10) business days after Buyer has received the written notice described in the
preceding sentence, Buyer may elect to terminate this Agreement, by delivery of
written notice to Seller.  If Buyer elects to consummate the purchase despite
the institution of condemnation proceedings, or if it appears that the value of
the proposed taking, including any consequential damages to the Property, shall
total less than Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00), there shall be no reduction in or abatement of the Purchase
Price, and the parties shall treat such condemnation as having occurred during
the term of the Lease.


18.           Assignment.  Buyer may not assign this Agreement without prior
written consent of Seller, except that Buyer may assign this Agreement to
SunTrust Equity Funding, LLC, or a wholly owned subsidiary of, or other entity
controlled by, SunTrust Equity Funding, LLC.


19.           Notices.  Any notice, demand, communication or election required
or permitted to be given or served upon either party shall be deemed given or
served in accordance with the provisions of this Agreement, if the notice or
election is delivered by (i) facsimile which shall be deemed received if a
confirmation is received by the sender during normal business hours, (otherwise
deemed to be received during the next business day), (ii) overnight air courier,
or (iii) personal delivery to or by mailing the notice or election in a sealed
wrapper by United States registered or certified mail, return receipt requested,
postage prepaid, properly addressed as follows:





 
If to Buyer:
c/o SunTrust Equity Funding, LLC
     
303 Peachtree Street, 24th Floor
     
Mail Code 3951
     
Atlanta, GA 30308
     
Attention:  Allison McLeod
     
Facsimile:  404-230-1344
 



9

--------------------------------------------------------------------------------



 
With a copy to:
Greenberg Traurig, LLP
     
77 West Wacker Drive, Suite 2500
     
Chicago, IL  60601
     
Attention:  Julia Sarron
     
Facsimile: 312-899-0396
           
If to Seller:
Covenant Transport, Inc.
     
400 Birmingham Highway
     
Chattanooga, TN  37419
     
Attention:  Joey B. Hogan
     
Facsimile:  423-821-5442
           
With a copy to:
Scudder Law Firm, P.C., L.L.O.
     
411 S. 13th Street
     
Lincoln, NE  68508
     
Attention:  Mark Scudder
     
Facsimile:  402-435-4239
 



Each such mailed notice or communication shall be deemed to have been given to
or served upon the party to which addressed within three business days after the
date the notice is deposited in the United States registered or certified mail,
return receipt requested, postage prepaid, properly addressed in the manner
provided above.  Each such delivered notice or communication shall be deemed to
have been given to or served upon the party to whom delivered, upon the delivery
thereof in the manner provided above.  Either party may change its address for
the service of notice by delivering written notice of the change to the other
party, in the manner provided above at least five (5) business days prior to the
effective date of the change.


20.           Time of the Essence.  Time shall be of the essence in the
performance of all obligations under this Agreement.  If the time period by
which any right, option or election provided under this Agreement must be
exercised, or by which any act required under this Agreement must be performed,
or by which Closing must be held, expires on a Saturday, Sunday or a holiday,
then such time period shall be automatically extended to the next business day,
except as otherwise provided herein.


21.           Captions.  The paragraph headings or captions appearing in this
Agreement are for convenience only, are not a part of this Agreement and are not
to be considered in interpreting this Agreement.


22.           Entire Agreement, Modification.  This Agreement and its Exhibits
constitute the entire and complete agreement between the parties and supersedes
any prior oral or written agreements between the parties with respect to the
Property.  It is expressly agreed that there are no verbal understandings or
agreements which in any way change the terms, covenants and conditions set forth
in this Agreement, and that no modification of this Agreement and no waiver of
any of its terms and conditions shall be effective unless it is made in writing
and duly executed by both parties hereto.


10

--------------------------------------------------------------------------------


23.           Binding Effect.  All covenants, agreements and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.


24.           Controlling Law.  This Agreement has been made and entered into
under the laws of the State of Tennessee, and those laws shall control the
interpretation of this Agreement.


25.           Counterpart and Facsimile.  This Agreement may be executed and
delivered with the exchange by facsimile or overnight air courier of separate
signature pages.


26.           Waiver of Jury Trial.   SELLER AND BUYER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL UNDER THE LAWS OF THE STATE OF TENNESSEE OR
OTHERWISE OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY
OR INDIRECTLY, THIS AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS AMONG
BUYER OR SELLER RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG BUYER AND SELLER.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 
 
11

--------------------------------------------------------------------------------

 
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.



 
SELLER:
     
COVENANT TRANSPORT, INC., a Tennessee corporation
     
By:
/s/ Joey B. Hogan
 
Name:
Joey B. Hogan
 
Title:
EVP/CFO



 

 
S-1

--------------------------------------------------------------------------------

 
 

 
BUYER:
     
CT CHATTANOOGA TN, LLC, a Delaware limited liability company
     
By:
SunTrust Equity Funding, LLC, its manager
       
By:
/s/R. Todd Shutley
 
Name:
R. Todd Shutley
 
Title:
Senior Vice President and Manager



 

 
S-2

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PROPERTY DESCRIPTION
 
BEING A PART of the Covenant Transport, Inc. property described in Deed Book
4443, Page 260, of the Register’s Office of Hamilton County, Tennessee, located
in the City of Chattanooga, Hamilton County, Tennessee, and being more
particularly described as follows:


BEGINNING AT AN OLD PIPE, said point being in the line dividing Sections
Thirteen (13) and Fourteen (14), Township Two (2) South, Range Five (5), West of
the Basis Line, Ocoee District, the said iron pipe also marking the Northwestern
corner of Lot 24, Interchange City, as shown on plat recorded in Plat Book 34,
Page 22, in the Register’s Office of Hamilton County, Tennessee, said point also
being in the Southern right-of-way of New Cummings Road; thence South 24 degrees
38 minutes 31 seconds West, along the dividing line of said Sections 13 and 14,
a distance of 2,285.13 feet to a 5/8 inch rebar with cap set; thence leaving
said Section, North 46 degrees 32 minutes 46 seconds West, a distance of
1,582.91 feet to an old rebar found, said point being in the Eastern
right-of-way of U.S. Highway No. 11 (Birmingham Highway); thence, as follows;
with a curve to the right, said curve having a delta angle of 04 degrees 41
minutes 18 seconds, a radius of 5,690.00 feet, a length of 465.58 feet, and a
chord of North 43 degrees 11 minutes 06 seconds East, 465.45 feet to a mag nail
set; thence South 44 degrees 28 minutes 15 seconds East, a distance of 50.00
feet to a 5/8 inch rebar with cap set; thence, with a curve to the right, said
curve having a delta angle of 05 degrees 41 minutes 23 seconds, a radius of
5,643.85 feet, a length of 560.46 feet to a 5/8 inch rebar with cap set, said
point being the end point of said curve; thence North 51 degrees 13 minutes 15
seconds East, a distance of 60.81 feet to a 5/8 inch rebar with cap set; thence,
leaving said right-of-way crossing the Covenant Transport, Inc. property, South
78 degrees 34 minutes 19 seconds East, a distance of 92.12 feet, to a 5/8 inch
rebar with cap set; thence South 68 degrees 35 minutes 08 seconds East, a
distance of 147.50 feet, to a 5/8 inch rebar with cap set; thence South 74
degrees 19 minutes 42 seconds East, a distance of 225.85 feet, to a 5/8 inch
rebar with cap set; thence North 34 degrees 00 minutes 05 seconds East, a
distance of 431.88 feet, to a 5/8 inch rebar with cap set; thence North 72
degrees 56 minutes 18 seconds East, a distance of 53.57 feet to a 5/8 inch rebar
with cap set; thence South 66 degrees 11 minutes 11 seconds East, a distance of
271.94 feet, to a 5/8 inch rebar with cap set; thence South 85 degrees 56
minutes 14 seconds East, a distance of 56.12 feet, to a 5/8 inch rebar with cap
set; thence North 50 degrees 53 minutes 23 seconds East, a distance of 51.03
feet, to a 5/8 inch rebar with cap set; thence North 29 degrees 48 minutes 32
seconds East, a distance of 193.24 feet, to a 5/8 inch rebar with cap set, said
point being in the Southern right-of-way of New Cummings Road; thence South 63
degrees 18 minutes 12 seconds East, along said right-of-way, a distance of
116.36 feet, to the POINT OF BEGINNING.  All as shown on that Survey prepared by
Wesley M. James, R.L.S. Tennessee No. 811, dated January 26, 2006.


Being a portion of the property conveyed to Covenant Transport, Inc., a
Tennessee Corporation, by Warranty Deed from John C. Grant, Jr., unmarried, only
child and sole heir at law of John C. Grant, recorded December 14, 1994 in Book
4443, Page 260, in the Register’s Office of Hamilton County, Tennessee.





 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF LEASE
 
(Incorporated by reference to Exhibit 10.5 to this Form 10-K)

 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF LEASE GUARANTY


(Incorporated by reference to Exhibit 10.20 to Covenant Transportation Group,
Inc.'s
Report on Form 8-K, filed April 7, 2006 (SEC Commission File No. 0-24960))

 

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
SELLER INFORMATION DELIVERED BEFORE CONTRACT EXECUTION
 
None


 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
 
PERMITTED EXCEPTIONS AT CONTRACT EXECUTION
 
 
1.  
Any discrepancies or conflicts in boundary lines, any shortages in area, or any
encroachment or overlapping of improvements.



2.  
Any facts, rights, interest or claims which are not shown by the public record
but which could be ascertained by an accurate survey of the land or by making
inquiry of persons in possession thereof.



 
3.  
Easements, liens or encumbrances or claims thereof, which are not shown by the
public record.



 
4.  
Any lien, or right to a lien, for services, labor or material imposed by law and
not shown by the public record.



 
5.  
Taxes for the year 2006 and thereafter for tax parcel number 165-010, not yet
due and payable.



 
 
Back to Form 10-K
[form10k.htm]
 

--------------------------------------------------------------------------------

 
